Citation Nr: 1422504	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-40 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas 


THE ISSUE

Entitlement to a VA clothing allowance for 2010. 

(The issues of service connection for a left ankle disability and service connection for left and right knee disabilities, to include the question of whether new and material evidence has been submitted to reopen a claim of service connection for left and right knee disabilities, are addressed in a separate concurrently issued Board decision.) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a decision of the Medical Center in Dallas, Texas (VAMC) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the VAMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking a clothing allowance on account of the need to wear a knee braces due to a bilateral knee condition.  As noted above, the issue of service connection for left and right knee disabilities is on appeal before the Board and has been remanded to the RO through the Appeals Management Center in Washington, DC, in a separate decision of the Board.  

In that concurrent decision, the Board has reopened and remanded the Veteran's claim of service connection for a bilateral knee disability.  The matters relating to service connection for a right knee disability and a left knee disability are inextricably intertwined with that of entitlement to a clothing allowance.  As such, the issue related to clothing allowance must be remanded pending the adjudication of the issue related to service connection for a bilateral knee disability. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's claim for clothing allowance must be held in abeyance pending t  he adjudication of the Veteran's claim of service connection for left and right knee disabilities, which has been remanded for a VA examination.  

2. Following resolution of this matter, the VAMC should readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
	ERIC S. LEBOFF 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



